Title: From George Washington to Major General Horatio Gates, 1 November 1779
From: Washington, George
To: Gates, Horatio


        
          sir
          Head Quarters West-point 1st Novmr 1779
        
        Major General Greene communicated to me on friday last a letter from Mr Bowen D.Q.M.G., giving an account of the total evacuation of Rhode Island, on the night of the 25th Ultimo. Not hearing from you on this event, I have concluded that your express must have met with some accident; and under this idea I communicated Mr Bowen’s advice for the satisfaction of Congress.
        I am anxious to learn the troops you are bringing on with you; or whether you have marched the State as well as Continental. You will be pleased when this meets you to dispatch a messenger for this purpose, that I may know what measures to take on the occasion.
        I observe by Mr Bowens letter that the enemy have left a quantity of hay and some other articles of lesser value. As the hay in particular is of much importance, I make no doubt but that you have given the proper directions for its security.
        We have very agreeable news of our Southern affairs. In the Philadelphia paper of the 26th it appears that Col. Maitland had precipitately evacuated Beaufort leaving behind him, his hospital, artillery-stores and baggage, and had formed a junction with Genl Provost at Georgia. The English shipping had fallen into the Counts hand, one of which is the experiment, Sir James Wallace. General Provosts force was about 3000 and the allied troops amounted to above 9000. Our batteries of 38 heavy pieces of cannon, and 8 mortars would be in readiness to open on the 2d or 3d of Octbr and there was every appearance of reducing the place in the course of five or six days. I congratulate you on this pleasing and promising prospect, and am sir Your most ob. & hble servt
        
          Go: Washington
        
      